         Case 1:13-cv-00834-PEC Document 190 Filed 12/17/18 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,                )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )                No. 13-834C
                                              )        (Judge Patricia Campbell-Smith)
                                              )
THE UNITED STATES,                            )
                                              )
                       Defendant.             )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s order dated March 10, 2017, the parties respectfully submit this

status report regarding the parties’ efforts to calculate the amount of liquidated damages due each

collective action member pursuant to the Court’s prior decisions.

       As previously reported, the parties met on August 21, 2018, during which the consultant

presented the proposed damages calculation methodology to counsel for the plaintiffs. Counsel

for plaintiffs requested follow-up information concerning the consultant’s presentation, which

counsel for defendant has and is providing. In addition, counsel for defendant is continuing to

work with the agencies to obtain necessary payroll data as expeditiously as possible. Counsel for

plaintiffs continues to work to provide defendant with the remaining requested identifying

information for the plaintiffs whom defendant could not initially identify, so that defendant may

then request and obtain the requisite payroll data from the cognizant agencies. In addition,

counsel for plaintiffs is contacting certain plaintiffs whom the consultant has preliminarily

determined are not due liquidated damages, in order to advise the plaintiffs of that determination

and to obtain any additional information that the consultant should consider. Once the parties

agree upon the methodology, and all outstanding data are collected, the consultant can then

calculate the amount of liquidated damages that the plaintiffs may be due.
         Case 1:13-cv-00834-PEC Document 190 Filed 12/17/18 Page 2 of 2



       Pursuant to the Court’s order, the parties will submit a joint status report on January 21,

2019, to further update the Court on the parties’ damages calculation efforts.




 s/Heidi R. Burakiewicz                              Respectfully submitted,
 HEIDI R. BURAKIEWICZ
 Kalijarvi, Chuzi, Newman
 & Fitch, P.C.                                       JOSEPH H. HUNT
 818 Connecticut Avenue, N.W.                        Assistant Attorney General
 Suite 1000
 Washington, D.C. 20006                              ROBERT E. KIRSCHMAN, JR.
 (202) 331-9260                                      Director

 Steven A. Skalet                                    s/Reginald T. Blades, Jr.
 Michael Lieder                                      REGINALD T. BLADES, JR.
                                                     Assistant Director
 Mehri & Skalet PLLC
 1250 Connecticut Avenue NW                          s/Joseph E. Ashman
 Suite 300                                           JOSEPH E. ASHMAN
 Washington, DC 20036                                Senior Trial Counsel
 (202) 822-5100
                                                     ERIN K. MURDOCK-PARK
 Attorneys for Plaintiffs                            Trial Attorney
                                                     Commercial Litigation Branch
                                                     Civil Division
                                                     Department of Justice
                                                     P.O. Box 480
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     (202) 353-7578
                                                     joseph.ashman@usdoj.gov
December 17, 2018                                    Attorneys for Defendant




                                                 2
